Title: To Thomas Jefferson from Albert Gallatin, 30 June 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir
                     
            Treasury Department June 30th. 1803.
          
          I have the honor of enclosing a report of the commissioner of the revenue, by which it appears that the collection of the Direct Tax and of the Internal Revenues, has been so far completed in the States of New-Hampshire, Vermont, Rhode-Island, New-York, and New-Jersey, that the office of Supervisor may, in those several districts, be discontinued without injury to the public service. The following arrangements are, therefore submitted to your consideration.
          1st. The office of Supervisor shall be immediately discontinued in the Districts abovementioned.
          2. For the purpose of closing the business in the Districts of Vermont, New-York, Rhode-Island and New-Jersey, the duties of Supervisor shall, in conformity to the provision made, for that purpose, last session be attached to the several following offices: Vizt.
           in Vermont, to the office of Marshall:
           in New-York, to the office of naval officer:
           in Rhode-Island, to the office either of collector of   Surveyor of some Port, or Marshal:
           in New-Jersey, to the office of commr. of loans, Marshal, or surveyor of Brunswick.
          3. To each of the four officers selected as aforesaid in the said districts, there shall be allowed for the ensuing quarter, in addition to such allowance for clerk-hire as shall be approved by the Secretary of the Treasury, the highest compensation provided in this case: vzt. at the rate of two hundred & fifty dollars a year.
          It is expected that within a very short time, similar measures may be adopted in all the other states; North & South Carolina, Georgia, and Kentucky excepted.
          The two last States, but especially Kentucky, are so much in arrears, that doubts may reasonably be entertained of the regularity & energy of the Supervisors. In the two Carolinas, every exertion has been made by those officers; and the delays in the assessment of the Direct Tax, are the only causes why the business is not terminated in those two states.
          Whatever relates to the Internal revenues, is so far advanced in South Carolina, that, as the assessment of the Direct Tax is not yet completed, there is not at present any use for the Supervisor’s Office; and the only reason why the office should not be discontinued, is that it would hereafter be impracticable to find an officer who would undertake the collection of the Direct Tax, for the consideration of two hundred and fifty dollars a year.—
          I have the honor to be, very respectfully, Sir, Your obed. Servant
          
            Albert Gallatin
          
        